Citation Nr: 1630364	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 10 percent for cystic acne of the face with folliculitis of the scalp, to include consideration of whether the reduction of the rating from 30 percent to 10 percent effective March 1, 2010 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks the restoration of a 30 percent disability rating for cystic acne of the face with folliculitis of the scalp, effective March 1, 2010.  

By way of history, the Veteran was initially granted entitlement to service connection for cystic acne of the face with folliculitis of the scalp in a September 2003 rating decision; a noncompensable rating was assigned effective August 14, 2002, while a 10 percent rating was assigned effective August 30, 2002, due to amendments in the rating criteria for skin conditions which became effective on that date.  The Veteran filed a notice of disagreement in response to this initial assigned rating and, in a March 2005 rating decision, the RO increased his disability rating to 30 percent effective August 30, 2002, based on treatment records in which the Veteran's private, Board-certified dermatologist, Robert G. Brown, M.D., indicated that he had fairly extensive keloidal papules extending over the posterior aspect of his scalp, which represented about 40 percent of his scalp and at various times scattered on his face.  

In correspondence received in February 2009, the Veteran sought an increased rating higher than 30 percent for his cystic acne of the face with folliculitis of the scalp, indicating that he experienced constant flare ups in his facial area.  The Veteran was provided with a VA examination conducted by a physician in April 2008, at which time the examiner indicated that his cystic acne resulted in deep skin involvement (with deep inflamed nodules and pus filled cysts) which affected less than 40 percent of his face and neck.  The Veteran was provided with another VA examination in June 2009 conducted by the same VA physician, at which time the examiner again indicated that his cystic acne resulted in deep skin involvement (with deep inflamed nodules and pus filled cysts) which affected less than 40 percent of his face and neck.  Based on these examination results, in an October 2009 rating decision, the RO proposed to decrease the Veteran's service-connected cystic acne of the face with folliculitis of the scalp from 30 percent to 10 percent.  The Veteran was notified of the proposed reduction in correspondence dated October 23, 2009.  In a rating decision dated on December 29, 2009, the RO reduced the Veteran's cystic acne of the face with folliculitis of the scalp to 10 percent effective March 1, 2010.  

However, in correspondence dated in February 2013, the Veteran's private, Board-certified dermatologist, Dr. Brown, indicated that the Veteran had about 35 percent to 40 percent of his scalp covered with lesions.  In response, the Veteran was provided with a VA examination conducted by a physician's assistant in July 2014, at which time the examiner indicated that the Veteran's acne affected less than 40 percent of his face and neck. 

The Board notes that the Veteran is also separately service-connected for keloid scars associated with cystic acne of the face, which has been evaluated as noncompensable since March 19, 2008, and as 10 percent disabling since June 23, 2014.

In cases where a Veteran's disability rating is reduced, the Board must determine whether the reduction was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Prior to reducing a rating which has been in effect for five or more years, as in the instant case, 38 C.F.R. § 3.344(a) stipulates that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  

Under Diagnostic Code 7828, a noncompensable rating contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent; whereas a 10 percent rating contemplates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck; and a 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.119, Diagnostic Code 7828 (2015).  

Here, at his April 2016 Board videoconference hearing, the Veteran indicated that his service-connected cystic acne had worsened in severity.  In addition, the Veteran's representative requested that the Veteran be provided with a contemporaneous VA examination conducted by a dermatologist who can accurately assess the Veteran's level of disability, to include the possibility of an extraschedular rating which consolidates the overall disabling effect of both his service-connected cystic acne and keloids scars.  

Based on the Veteran's assertions that his service-connected cystic acne has worsened, and given that the Veteran's private dermatologist has indicated that the Veteran's disability affected approximately 40 percent of his face and/or neck both prior to (February 2004) and subsequent to (February 2013) the December 2009 rating decision which reduced his rating to 10 percent, the RO must schedule the Veteran for an appropriate examination conducted by a dermatologist to address the current severity of the Veteran's service-connected skin disorder, to include cystic acne and keloid scars.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination conducted by a dermatologist to determine the severity of his service-connected skin disorders, including cystic acne and keloid scars.  The claims file and all relevant records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. Unretouched photographs of the affected areas should be taken and included with the examination report.  

The examiner must identify all areas of the Veteran's body that are affected by his service-connected skin disorders, to include his cystic acne and keloid scars.  The examiner must then discuss what percentage of the Veteran's body is affected by the service-connected skin disorders, including both the exposed areas only and the entire body.  Additionally, the examiner must review the record for prescribed treatment for cystic acne and indicate what treatment the Veteran has received, whether topical or systemic, and the length of time for which each treatment was prescribed.  A complete rationale for any opinions expressed must be given.  

2.  After completion of the above and any additional development deemed necessary, the claim should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




